Citation Nr: 1012388	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  07-15 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant, J. C.


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1986 to October 
1997, with over 6 years and 9 months of prior active 
service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
that denied the Veteran's claim for service connection for 
spondylosis of the lumbar spine (claimed as a low back 
condition).

In December 2009, a Travel Board hearing before the 
undersigned Veterans Law Judge was held at the RO.  A 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a review of the record, the Board observes that 
further development is required prior to adjudicating the 
Veteran's claim.

The Veteran asserts that he is entitled to service 
connection for a current low back disability because it is 
the result of his duties as a pattern maker during active 
service, which involved lifting 100 pound bags of sand and 
swinging a sledgehammer.

The service treatment records reveal that the Veteran sought 
treatment in July 1987 for lower back pain which had been 
present for one month.  He denied any trauma, but reported 
that he had been riding a bicycle 18 miles to work for three 
weeks.  The Veteran also denied leg weakness or pain down 
the legs.  Upon physical examination, the examiner noted 
that the Veteran did not have a limp.  The back had mild 
tenderness at L 4-5, with no referred pain.  The impression 
was mechanical low back pain.  The service treatment records 
are negative for further complaints, findings, or treatment 
with regards to the low back.  During the October 1997 
separation examination, the Veteran denied a history of 
recurrent back pain, and upon clinical evaluation, the spine 
was evaluated as normal. 

Naval Hospital treatment reports show that in March 2001, 
the Veteran presented for treatment with complaints of back 
pain of several years duration.  The Veteran denied any 
injury but reported that he worked on a job that requires a 
lot of back bending.  That flare-up had started the day 
before.  After a physical examination, the assessment was 
sacroiliitis, acute exacerbation, and sacroiliac somatic 
dysfunction.  A radiologic examination revealed that there 
was spondylolosis of L5 and first degree spondylolisthesis 
of L5 and S1.  No acute bone injury or disease was shown.  
Further, in April 2001, the Veteran complained of having 
experienced lower back pain for three years.  He denied a 
specific injury.  After a physical examination, the 
assessment was degenerative joint disease of the lumbar 
spine and right sacroiliitis.  

Private treatment records indicate that during physical 
therapy with Advance Rehabilitation and Consulting, Inc. in 
April and May 2001, the Veteran was diagnosed with low back 
and right hip pain with spondylosis and first degree 
spondylolisthesis at L5-S1.  Further, in March and April 
2006, the Veteran 
received treatment from a private chiropractor, Dr. Amato, 
and several diagnoses involving the low back were indicated.  
A December 2009 letter from the Veteran's primary care 
physician, Dr. Mary Lee Carter, indicates that the Veteran 
has had osteoarthritis of the spine, spondylolisthesis, and 
sacroiliitis.  She stated that such joint conditions 
originate from chronic use of the joints affected, and that 
it is known that repetitive, long term use (years) is what 
causes these conditions to occur.       

In light of the above, the Board finds that a VA spine 
examination should be provided to determine the nature of 
the Veteran's current low back disability and 
to obtain an opinion as to whether it is related to active 
service, including the mechanical low back pain that the 
Veteran experienced therein.  See 38 C.F.R. § 3.159(c)(4) 
(2009); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006). 

Since the Board has determined that an examination is 
necessary in the instant case, the Veteran is hereby 
informed that 38 C.F.R. § 3.326(a) (2009) provides that 
individuals for whom examinations have been authorized and 
scheduled are required to report for such examinations.  The 
provisions of 38 C.F.R. § 3.655 (2009) address the 
consequences of a veteran's failure to attend scheduled 
medical examinations.  That regulation provides that, when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without 
"good cause," fails to report for such examination scheduled 
in conjunction with an original claim, the claim will be 
decided based on the evidence of record.

Additionally, although the claims file contains some records 
of the Veteran's treatment from the April and May 2001 
physical therapy with Advance Rehabilitation and Consulting, 
Inc., the 2006 chiropractic treatment with Dr. Amato, and 
the low back treatment provided by Dr. Carter, all were 
submitted by the Veteran, and it is not clear whether the 
complete records of such treatment have been included in the 
record.  Thus, on remand, the RO/AMC should seek to secure 
such records.  

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and 
evidence was needed to substantiate his claim for service 
connection, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Thus, on 
remand the RO/AMC should provide corrective notice.
        
Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that advises the 
veteran that a disability rating and 
effective date will be assigned if service 
connection is awarded, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  Contact the Veteran and request that 
he furnish the address of and dates of 
treatment for all providers that have 
treated him for a low back disability 
since active service, including Advance 
Rehabilitation and Consulting, Inc., Dr. 
Amato, and Dr. Carter.  After securing the 
necessary authorizations for release of 
this information, the RO/AMC should seek 
to obtain copies of all treatment records 
referred to by the Veteran which are not 
already contained in the claims file.  

3.  The RO/AMC should schedule the Veteran 
for a VA spine examination to determine 
the nature of any current low back 
disability and to provide an opinion as to 
its possible relationship to service.  The 
claims folder should be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide a diagnosis for all low 
back disabilities identified.  
Additionally, the examiner should opine as 
to whether it is at least as likely as not 
(50 percent probability or greater) that 
any current low back disability diagnosed 
arose during service or is otherwise 
related to the Veteran's military service, 
including the mechanical low back pain 
that was noted therein.  

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

4.  Following the completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this 
case.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

